Citation Nr: 1129316	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991, with service in the Southwest Asia Theater of Operations from January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Detroit, Michigan Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in October 2007.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in November 2008 for additional development.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that he has a current diagnosis of PTSD related to an in-service stressor and the objective evidence of record verifies his claimed in-service stressor.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for establishing entitlement of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f).  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; or (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3) (2010).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3) (2010); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  These provisions apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  

Under the final rule to be codified at 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his active service resulted in his current PTSD.  In an April 2005 RO hearing, the Veteran reported that the cause of his PTSD was a SCUD missile hitting within a quarter of a mile of his camp in February 1991.  In an October 2007 Travel Board hearing, the Veteran testified that his in-service stressor was from a SCUD missile attack that went over his camp, and a second SCUD missile that hit within one quarter of a mile of his camp at Hafir al-Batin in Saudi Arabia.  

Lay statements from the Veteran's wife, sister-in-law, and friends report their lay observations of changes in the Veteran after he returned from active service.  In particular, the Veteran's friend, P.G.D., stated that after the Veteran returned home from his tour of duty he gradually began to lose touch with reality, including having all kinds of aches, pains and numbness, of which P.G.D. was unaware whether they were real or imagined.  He also reported that the Veteran began to fabricate all kinds of strange and wild stories and actually believed them to be true, exhibited mood swings, and demonstrated a wandering mind and poor memory.  

Service treatment reports reflect no findings or reports of a psychiatric disability upon the Veteran's entrance into active service in the January 1991 entrance examination or report of medical history.  Likewise the March 1991 separation examination and report of medical history, there were no findings or reports of exposure to trauma or psychiatric symptoms.  In an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran reported having no nightmares, trouble sleeping, or recurrent thoughts about his experiences during Desert Shield/Desert Storm.  

Service personnel records reflect that the Veteran served on active duty from January 1991 to May 1991, with service in the Southwest Asia Theater of Operations from January 1991 to April 1991, in Saudi Arabia, with a military occupational specialty (MOS) of a military policeman.  

Private and VA medical records from March 1993 to September 2007 reflect that the Veteran reported in a June 1995 VA outpatient treatment report that he had suicidal thoughts since returning from the Gulf and was diagnosed with adjustment disorder with depressed mood.  In a March 1996 psychiatric disability report performed by the Veteran's treating psychiatrist at the VA, Dr. R., for the Social Security Administration (SSA), the Veteran reported a history of depression since 1991 and was diagnosed with dysthymic disorder.  Private and VA medical records reflect that the Veteran was subsequently treated for and diagnosed with dysthymic disorder, mood disorder, anxiety disorder, depression, major depressive disorder, chronic adjustment disorder with depressed mood, and PTSD.  The Veteran was initially diagnosed with PTSD in May 1999 by his VA psychiatrist, Dr. R.  VA outpatient treatment reports also reflect that in August 2004, the Veteran came up positive for PTSD and reported a military stressor of being a military police guard during the first Gulf War at which time he sustained a SCUD missile head.  

In a September 2006 VA examination, the Veteran reported PTSD stressor events from his period of service including, a SCUD missile struck Hafir al-Batin in February 1991 which was a quarter of a mile from his camp, the entire camp was shrouded in dense smoke to the extent that it remained dark for four days and smoky for fourteen days due to a nearby oil fire in February 1991, that he was given the charge of guarding children who were from 7 to 14 years old, and that his unit was regularly advised that a very real risk existed that the enemy would deploy chemical weapons against them.  The VA examiner diagnosed the Veteran with chronic PTSD and found anxiety and depression were attendant to his primary diagnosis.  He also that, while on the basis of the Veteran's accounts it was reasonable to infer a diagnosis of PTSD, the Veteran's presentation was less than compelling, and his accounts of traumata seemed embellished and overstated.  The examiner then opined that the Veteran's PTSD was less likely than not caused by his experiences while stationed in Saudi Arabia during his period of service, as he had a history of developing somewhat vague physical complaints which, upon investigation seemed relatively to clearly substantiate, that his problems had worsened rather than improved over time, and his presentation and description of problems and causative traumata seemed oddly uncompelling.  

A December 2008 response from the U.S. Army and Joint Services Records Research Center (JSRRC), reflects that the Veteran's unit, the 144th Military Police Company, was assigned to the 301st Military Police Camp located at Hafar Al Batin, Saudi Arabia and processed 23,020 enemy prisoners of war and 268 civilians.  The response also reflects that Hafar Al Batin was subjected to two Iraqi SCUD missile attacks in February 1991.  Accordingly, as the Veteran's alleged in-service stressor, namely exposure to SCUD missile attacks while stationed at Hafar Al Batin during his active service, is consistent with the places, types, and circumstances of his active service and is verified by the JSRRC response.  

In a June 2009 VA examination addendum, the VA examiner from the September 2006 examination was asked to review the file an furnish an opinion regarding the Veteran's PTSD.  The examiner found that his original opinion still stood that the Veteran's diagnosed PTSD was less likely than not caused by or a result of experiences he sustained while stationed in Saudi Arabia during Desert Storm.  He also explained that his rationale was the same as well, including that the Veteran had a history of developing somewhat vague physical complaints which, upon investigation seemed relatively to clearly substantiate, that his problems had worsened rather than improved over time, and his presentation and description of problems and causative traumata seemed oddly uncompelling.  In support of his rationale, the examiner also noted the verified stressor provided by JSRRC and found that additional evidence demonstrated that the Veteran's pattern of behavior was suggestive of dissimulation, noting that with respect all of the Veteran's reported disabilities, he could find no evidence of medical tests to support the Veteran's account of symptoms.  The examiner also noted that the Veteran did not develop diagnosable symptoms until sometime as he had "enjoyed the opportunity of educating himself about what PTSD actually involved or looked like by participating in therapeutic activity designed to address the condition."  

In a September 2009 letter, a private physician reported that he examined the Veteran in January 2009 and February 2009 for complaints which included depression, insomnia, nightmares, and decreased memory and concentration.  The Veteran reported serving with the U.S. Army in the 144th Military Police Company during the Gulf War from 1990 to 1991 wherein he served as a guard at the POW compound in Hafar al-Batin at which time a SCUD missile exploded in a nearby down with a loud blast.  He reported having problems with insomnia and nightmares in February 1991 and, shortly after his release from active duty in May 1991, he reported noticing symptoms of depression, irritability, low self esteem, decreased appetite, decreased memory, poor concentration, and suicidal thoughts.  The private physician found that, given the Veteran's history and physical examination findings, it was his medical opinion that his complaints were more likely than not service-connected and he likely met the clinical criteria for PTSD.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD which is linked to a corroborated in-service stressor and that service connection is warranted.  As noted above, the Board finds that the Veteran's service department records and the JSRRC response, demonstrating that the Veteran's unit, the 144th Military Police Company, was assigned to the 301st Military Police Camp located at Hafar Al Batin, Saudi Arabia, processed 23,020 enemy prisoners of war and 268 civilians, and that Hafar Al Batin was subjected to two Iraqi SCUD missile attacks in February 1991 is credible supporting evidence of his alleged in-service stressors of a SCUD missile attack that went over his camp, and a second SCUD missile that hit within one quarter of a mile of his camp at Hafir al-Batin in Saudi Arabia.  As such, the Board finds that there is credible supporting evidence that the claimed in-service stressors actually occurred.  

The Board also finds that there is a medical diagnosis of PTSD related to the Veteran's claimed in-service stressors.  In this regard, the Board observes that the Veteran had reported a history of depression since 1991 as early as June 1995 and was initially diagnosed with PTSD in May 1999 by a VA physician.  Thereafter he was diagnosed with PTSD and, in August 2004, it was noted the Veteran was positive for PTSD with a reported stressor including exposure to a SCUD missile attack while serving as a military police guard during the first Gulf War.  

While the September 2006 VA examiner found that the Veteran's presentation was less than compelling, his accounts of traumata seemed embellished and overstated, and that the Veteran's PTSD was less likely than not caused by his experiences while stationed in Saudi Arabia during his period of service, he also diagnosed the Veteran with PTSD and found that, on the basis of the Veteran's accounts, it was reasonable to infer a diagnosis of PTSD which was based on the Veteran's reports of his in-service stressors and a psychiatric examination.  Moreover, while the September 2006 VA examiner explained in his rationale that the Veteran had a history of developing somewhat vague physical complaints which, upon investigation seemed relatively to clearly substantiate, that his problems had worsened rather than improved over time, and his presentation and description of problems and causative traumata seemed oddly uncompelling, the Veteran's reports of his in-service stressor were, in fact, verified by his service department records and the JSRRC report.  

In addition, the Board notes that, the VA examiner furnished an addendum opinion in June 2009, finding that the Veteran's diagnosed PTSD was less likely than not caused by or a result of experiences he sustained while stationed in Saudi Arabia during Desert Storm explaining that rationale was the same as before, however, his rationale was based in large part on the fact that the Veteran's causative traumata seemed oddly uncompelling which is directly contradicted by the JSRRC report that verified the Veteran's in service stressor.  The Board observes that even considering the verified stressor, the examiner found that additional evidence demonstrated that the Veteran's pattern of behavior was suggestive of dissimulation, and that the Veteran did not develop diagnosable symptoms until sometime as he had "enjoyed the opportunity of educating himself about what PTSD actually involved or looked like by participating in therapeutic activity designed to address the condition."  The Board notes however, that the Veteran has been provided with psychiatric testing by VA clinicians, including mental status examinations, he was diagnosed with PTSD as early as May 1999, he was treated for psychiatric symptomatology as early as June 1995 with reports of depression since 1991, the in-service stressor had been verified, and his diagnosis of PTSD was based upon a verified stressor.  

Thus, the Board finds that September 2006 VA examination and June 2009 addendum and rationale, taken together with the other private and VA medical evidence of record, places the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the evidence of record collectively shows that the has a current diagnosis of PTSD related to an in-service stressor and the objective evidence of record verifies his claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


